DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (“People detection and tracking using RGB-D cameras for mobile robots”, hereinafter Liu, pages 1 – 11) in view of Deyle et al., (US PUB 2020/0050206 hereinafter Deyle)  and Israeli et al., (US PUB 20130262068 hereinafter Israeli).
Liu reference is IDS filed by applicant on 10/28/2019 and Deyle reference was cited in previous office action.

As to claim 1, Liu teaches a computer-implemented method for optimal placement of occupancy detection devices, the computer-implemented method comprising:
engaging, by one or more processors, a mobile platform (“mobile robot” abstract) to collect data within a building (“…human detection and tracking system is designed and validated for mobile robots using color data with depth information RGB-depth (RGB-D) cameras” abstract) [by the mobile platform traversing each floor of the building, wherein the building includes a set of floors and each floor includes a set of defined spaces]; 
constructing, by one or more processors, a spatial map from the collected data (“spatial region of interest plan view maps…” abstract) and (“…height map…” page 2 col. 1); 
constructing, by one or more processors, an occupancy map from the collected data (“…occupancy map…” page 2 col. 1); 
[creating, a model from the spatial map and the occupancy map from the spatial map and the occupancy map];
determining, by one or more processors, a set of occupancy detection devices (“…Additionally, multisensor based human detection and tacking systems take full advantage of different sensors to augment accuracy and reliability. Laser-based leg detectors and face detectors are fused using a sequential implementation of an unscented Kalman Filter for robust detection and tracking.8 An RGB-D camera, laser, and thermal sensor are combined and mounted on a mobile robot, and a real-time particle filter system is implemented to merge the information provided by these sensors to realize a human following system…” determining when  page 2 col. 2) and a placement for each occupancy detection device of the set of occupancy detection devices (“…a stereo camera placed at the height of people’s knees…” page 3 col. 1); and 
outputting, by one or more processors, the set of occupancy detection devices and the placement for each occupancy detection device of the set of occupancy detection devices (“…plan view map” abstract and introduction).  
While Liu teaches producing occupancy map and height/spatial map (page 2 and 10) as scenarios for detection and tracking system (page 10 col. 2), Liu does not but Deyle teaches by the mobile platform traversing each floor of the building, wherein the building includes a set of floors (“… control one or more robots (for instance, a fleet of 20 robots) within one or more locations (such as a building floor, multiple building floors…” para. 0321) and (“…For instance, the security interface can display a map of the area a building floor, a location of each robot within the building floor, a route that each robot is taking or has taken through the building floor, information about and locations of one or more objects or people within the building floor, or any other suitable information” para. 0366) and each floor includes a set of defined spaces (“…For instance, a robot can query a building system to determine the floors in a building most frequently visited by an elevator, can access a scheduling system of a building to determine historical usage patterns for conference rooms, or can monitor a kitchen area to determine the times of a day when the kitchen is the most crowded. Likewise, a robot can determine behavior or movement patterns of people within an area, and information describing such patterns can be included within the semantic map…” para. 0265) and creating, a model from the spatial map and the occupancy map from the spatial map and the occupancy map (“…the robot can generate a 3D model of a 2D semantic map, for instance by rendering a building's structure in 3D (e.g., walls, hallways, passage ways, and the like), and by projecting detected objects at a height relative to the rendered structure based on a detected height of the objects in the real world” para. 0266).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Liu by adopt the teachings of Deyle because Deyle also teaches mobile robot platform such as mobile robot (title, abstract).  Further, Deyle’s model of map would help the mobile robot to query data map to navigate through out floors of the building (para. 0275).
Liu and Deyle do not but Israeli teaches wherein determining the set of occupancy detection devices and the placement for each occupancy detection device of the set of occupancy detection devices (“…each defining a deployment of a plurality of hydraulic sensors in the liquid distribution network according to the plurality of components, conducting a plurality of simulations of a plurality of leakage scenarios on each of the plurality of sensor placement configurations, according to the respective at least one leakage potential variable, selecting a recommended sensor placement configuration from the plurality of sensor placement configurations according to the plurality of simulations…” para. 0006 – 0007) is based on solving a multi-objective optimization problem (“…A formulation of the multi-objective optimization problem would necessitate…” para. 0042 and 0052).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Liu and Deyle by adopt the teachings of Israeli because Israeli would define a solving a multi-objective optimization problem on selection of sensors placement to save cost (para. 0041). 

As to claim 2, Liu modified by Deyle and Israeli teaches the computer-implemented method of claim 1, Liu teaches wherein the spatial map is three-dimensional (“….3D position information and spatial geometric …” page 3 col. 2).  

As to claim 3, Liu modified by Deyle and Israeli teaches the computer-implemented method of claim 1, Liu teaches wherein the mobile platform is a robot (“mobile robot” title and abstract).  

As to claim 4, Liu modified by Deyle and Israeli teaches the computer-implemented method of claim 1, Liu teaches wherein the collected data comprises spatial mapping data and occupancy data (“spatial region of interest plan view maps…” abstract) and (“…height map…” page 2 col. 1). 

As to claim 5, Liu modified by Deyle and Israeli teaches the computer-implemented method of claim 1, Liu teaches wherein creating the model from the spatial map and the occupancy map comprises: 
overlaying, by one or more processors, the occupancy map on the spatial map (“A probabilistic framework was proposed to detect multiple people in a crowded scene by combining multiple detectors. By combining multiple detectors, the Reversible Jump Markov Chain Monte Carlo parting method was adopted to find maximum a probability (MAP) of a posterior probability to track people in a single coherent framework. Mekonnen et al. 18 a cooperative perception system made up of wall cameras and a mobile robot to perceive passer obtain their positions and trajectories…” page 3 col. 2).  

As to claim 6, Liu modified by Deyle and Israeli teaches the computer-implemented method of claim 1, Liu and Deyle do not but Israeli teaches wherein the multi-objective optimization problem comprises an objective function, a set of constraints, and a set of decision variables (“…each defining a deployment of a plurality of hydraulic sensors in the liquid distribution network according to the plurality of components, conducting a plurality of simulations of a plurality of leakage scenarios on each of the plurality of sensor placement configurations, according to the respective at least one leakage potential variable, selecting a recommended sensor placement configuration from the plurality of sensor placement configurations according to the plurality of simulations…” para. 0006 – 0007) and (“…Each sensor placement configuration includes the quantities and types of hydraulic sensors to be placed within the liquid distribution network, inside, on top and in between the different components of the liquid distribution network. A sensor placement configuration is selected according to an assessment of the tradeoffs between the fidelity, accuracy and response time of leakage detection and the cost of purchase and installation of the hydraulic sensors…” para. 0015). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Liu and Deyle by adopt the teachings of Israeli because Israeli would define a solving a multi-objective optimization problem on selection of sensors placement to save cost and location accuracy (para. 0041).

As to claim 7, Liu modified by Deyle and Israeli teaches the computer-implemented method of claim 6, Liu and Deyle do not but Israeli teaches wherein the objective function defines the objects that are to minimize a total costs of occupancy detection devices while achieving a given accuracy (“…each defining a deployment of a plurality of hydraulic sensors in the liquid distribution network according to the plurality of components, conducting a plurality of simulations of a plurality of leakage scenarios on each of the plurality of sensor placement configurations, according to the respective at least one leakage potential variable, selecting a recommended sensor placement configuration from the plurality of sensor placement configurations according to the plurality of simulations…” para. 0006 – 0007) and (“…Each sensor placement configuration includes the quantities and types of hydraulic sensors to be placed within the liquid distribution network, inside, on top and in between the different components of the liquid distribution network. A sensor placement configuration is selected according to an assessment of the tradeoffs between the fidelity, accuracy and response time of leakage detection and the cost of purchase and installation of the hydraulic sensors…” para. 0015). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Liu and Deyle by adopt the teachings of Israeli because Israeli would define a solving a multi-objective optimization problem on selection of sensors placement to save cost and location accuracy (para. 0041).

As to claim 8, this is a computer program product of claim 1.  See rejection for claim 1 above.  Further, Liu teaches one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (“memory” page 3). 

As to claims 9 - 14, see rejection for claims 2 – 7 above respectively.

As to claim 15, this is a computer system claim of claim 1.  See rejection for claim 1 above.  Further, Liu teaches one or more computer processors (inherent to run robot); one or more computer readable storage media (“memory” page 3). 

As to claims 16, see rejection for claim 2 above.

As to claims 17 - 20, see rejection for claims 4 - 7 above.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu, Deyle and Israeli.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Li, (US PUB 2015/0248118), discloses methods for modeling energy consumption by applying multi-objective optimization problem to generate robust optimal energy management and decisions (title, abstract and figures 1 – 19).
Shaikh, (“Intelligent multi-objective optimization for building energy and comfort management”, Engineering Sciences 2018, pages 195 – 204), discloses method for building energy and comfort management using multi-objective genetic algorithm optimization method.



                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194  

/s. SOUGH/
Supervisory Patent Examiner, Art Unit 2192/2194